Title: Enclosure: Abstract of the Rivanna Company Bill, [ca. 7 November 1813]
From: Jefferson, Thomas,Virginia General Assembly
To: 


            A bill to amend the act intituled an act incorporating a company to open Etc the Rivanna river from Milton to Moore’s ford Etc
            §.1. Be it enacted by the General assembly that instead of the tolls Etc [this section goes on to fix the tolls.]
            §.2. And be it further enacted that it shall be lawful for the court of Albemarle county Etc [after reimbursemt of the company, to appoint directors to take toll sufficient to rebuild the locks Etc.] and keep the same in repair, as well as to keep open the navigation of the said portion of the said river in other respects Etc
            
   Amendmt of the Senate
Be it further enacted that so long as the company aforesaid shall continue to use the navigation of the canal leading to the Shadwell mills, no toll shall be demanded or recieved on their behalf unless the same shall be demanded & recieved at the locks which now are, or hereafter may be erected by them on said canal, and
			 shall be demanded & recieved on vessels only on articles passing the sd locks.
            All acts & parts of acts Etc coming within the purview of this act are hereby repealed. Provided nevertheless that nothing in this act contained shall be construed to affect the private right of any person or persons whatsoever.
            
   amendmt of the Senate
This act shall be in force from the passing thereof [and after the time when the assent of the company aforesd hereto shall have been given by the Directors thereof, & duly certified to the court of Albemarle county, & there recorded, and shall thereafter continue in force until the 1st day of Feb. in the year 1840. and no longer.]
           